Citation Nr: 0705745	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  99-21 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for asthma.

2. Entitlement to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
August 1980 to December 1980; she also served on active duty 
from January 1991 to July 1991.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a May 1997 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO), which denied 
claims for service connection for "asthma due to an 
undiagnosed illness," and "a condition of the feet."  The 
veteran subsequently raised the issue of entitlement to 
service connection for respiratory symptoms as a chronic 
disability resulting from an undiagnosed illness, and 
additional evidence was obtained.  However, in April 1999 the 
RO denied the claim.  The Board further notes that in an 
unappealed and final decision, dated in October 1996, the RO 
denied a claim for service connection for bronchial asthma.  
Additionally, in January 2003, the RO granted service 
connection for a right foot condition.  Finally, this matter 
was previously before the Board in July 2003, at which time 
the veteran's request to reopen a claim of entitlement to 
service connection for a left foot disorder was denied.  
Therefore, the issues for consideration are appropriately 
characterized as set forth on the cover page of this 
decision.

These matters were initially before the Board in May 2001.  
At that time, a remand was ordered to accomplish additional 
development.  As noted previously, this appeal was again 
before the Board in July 2003.  At that time, the veteran's 
respiratory claims were denied.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a May 2006 Order, the Court vacated the 
July 2003 Board decision as to those issues and remanded the 
matter back to the Board for development consistent with the 
parties' Joint Motion for Remand (Joint Motion).


REMAND

When these matters were initially before the Board in May 
2001, a remand was ordered.  Specifically, it was instructed 
that a VA examination be arranged.  The examiner was asked to 
provide details regarding the onset, frequency, duration, and 
severity of all complaints relating to respiratory symptoms, 
stating what precipitates and relieves each symptom.  The 
examiner was then asked to state which respiratory symptoms, 
abnormal physical findings, and abnormal laboratory test 
results were associated with each condition.  Critically, the 
examiner was further asked to state whether all symptoms, 
abnormal findings and/or abnormal laboratory test results 
were associated with a diagnosed condition.  If any such 
symptoms or findings were not determined to be a component of 
a known clinical diagnosis, further specialist examinations 
were to be ordered.

Per the Board's May 2001 remand instructions, the veteran was 
scheduled for a VA respiratory examination in December 2001.  
However, a review of that examination report reveals that the 
examiner did not follow the Board's specific instructions.  
Indeed, he failed to catalogue each individual symptom or 
abnormal finding and expressly state whether it was 
attributable to a known clinical diagnosis.  As such a 
finding is critical to the veteran's contention that her 
current disability represents an undiagnosed illness 
sustained while serving in the Persian Gulf, further remand 
is required to correct this deficiency.  Indeed, as pointed 
out in the Joint Remand issued in May 2006, remand 
instructions of the Board are neither optional nor 
discretionary.  Rather, the Board errs as a matter of law 
when it fails to ensure compliance, and further remand will 
be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board additionally notes that the veteran has not 
received any VCAA notice letters since 2001.  As there have 
been several changes in the interpretation of VA's 
obligations regarding notice and assistance since that time, 
a new letter reflecting the current requirements should be 
provided.


Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006), Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159, and any 
other applicable legal precedent.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
service connection claim, to include as 
due to an undiagnosed illness, and inform 
her of the division of responsibility 
between her and VA in producing or 
obtaining that evidence or information.  
The veteran should also be advised to 
send to VA all evidence in her possession 
which pertains to the appeal.  She should 
also be provided notice that a disability 
rating and an effective date for the 
award of benefits will be assigned if 
service connection is awarded.

2.  Arrange for a VA examination to 
determine the nature and etiology of the 
veteran's respiratory problems. The 
claims folder, including a copy of this 
REMAND, must be made available to the 
examiner.  All necessary tests should be 
conducted.  The examiner is requested to 
note and detail all reported respiratory 
symptoms.

He should discuss the onset, frequency, 
duration, and severity of all complaints 
relating to respiratory symptoms and 
state what precipitates and what relieves 
them.

Additionally, the examiner should list 
all diagnosed conditions and state which 
respiratory symptoms, abnormal physical 
findings, and abnormal laboratory test 
results are associated with each 
condition. 
Then, he must clearly state whether there 
are any respiratory symptoms, abnormal 
physical findings, and abnormal 
laboratory test results that are not 
associated with a known clinical 
diagnosis.  

If there are respiratory symptoms, 
abnormal physical findings, or abnormal 
laboratory test results that have not 
been determined to be part of a known 
clinical diagnosis, further specialist 
examinations will be required to address 
these findings. These should be ordered 
by the general medical examiner.  In such 
instances, the examiner should provide 
the specialist with all examination 
reports and test results, specify the 
respiratory symptoms, abnormal physical 
findings, and abnormal laboratory test 
results that have not been attributed to 
a known clinical diagnosis and request 
that the specialist determine which of 
these, if any, can be attributed in this 
veteran to a known clinical diagnosis and 
which, if any, cannot be attributed in 
this veteran to a known clinical 
diagnosis.

3.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



